PER CURIAM.
On this appeal and cross-appeal of a final dissolution judgment, we conclude there is substantial and competent evidence to support all of the trial court’s findings and we therefore affirm the judgment in all respects. See Adkins v. Adkins, 650 So.2d 61, 62 (Fla. 3d DCA 1994) (stating that: “so long as there is sufficient evidence in the record to support the findings, we are required to affirm the final judgment appealed from ... ”). As both parties properly concede, however, several scriveners errors and omissions appear on the face of the judgment which need to be corrected on remand, namely:
(1) That the appellant/father shall have alternate weekend visitation with the minor child from 6:00 p.m. Friday until 6:00 p.m. on Sunday evenings rather 6:00 p.m. on Monday as stated;
(2) that the judgment be amended to reflect that it was entered on February 17,1999;
(3) that the appellant provide a separate telephone line for the minor child to allow the child to communicate directly with the appellant; and
(4) that the judgment otherwise expressly incorporate by reference and ratify the parties’ agreement or stipulation as to shared parental responsibility.
Affirmed but remanded with directions.